Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-7, and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Zhao et al., JP 2013-115162.
	Zhao discloses a field effect transistor (FET) featuring a composite semiconductor layer comprising a conjugated polymer and carbon nanotubes wherein the former is adhered at least in part to the latter [0030] and a gate insulating layer [0018] comprising a polymer of which polysiloxane is exemplary [0020,0046] and inorganic oxide nanoparticles [0022-0024].  The FET further comprises a substrate, gate-, source-, and drain electrodes as claim 1 requires [0009].  
	The reference admittedly does not expressly indicate that the nanoparticles of the gate insulator are bound to the polymer but the polysiloxane prepared according to Example 2 would inherently possess residual silicon bound hydroxyl- or alkoxy groups that are reactive with the metal-bound hydroxyl groups intrinsic to essentially all metal oxides.  The mere act of mixing these would lend to at least some metal oxide becoming bonded to the polysiloxane derived from a mixture of trialkoxysilanes as their co-condensation may occur under ambient conditions without a catalyst present.
	As for claim 9, the preferred range defining gate insulator layer thickness [0018] is nearly fully coincident with that claimed.
	Concerning claim 12, the figure on the cover page and the accompanying description of the different components [0014] 1 to 6 depict a field effect transistor having the same orientation of material layers/electrodes as would be produced by the method of claim 12.  Further, the broader description contemplates formulating the insulating layer-providing composition as a solution.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al., JP 2013-115162 in view of Kippelen et al., U.S. Patent Application Publication No. 2010/0051917 and/or Choi et al., KR 2007/0121892.
	The Examiner earlier conceded that Zhao does not characterize the nanocomposite constituting the gate insulator layer as being one where the polymer and nanoparticles are bonded to one another.  While it is strongly believed that the polymer and filler combined to make the prior art gate insulator inherently form bonds with one another, the Examiner submits that it would at least be obvious based on the supporting teachings of Kippelen/Choi to prepare polysiloxanes having functional groups chemically-complimentary with the metal bound hydroxyl groups inherent of metal oxides and react these in forming the nanocomposite.  Indeed, this is what is discussed in both Kippelen and Choi, albeit using polymers hosts other than polysiloxanes.  Kippelen documents a known problem of the filler (ceramic particles) becoming coagulated, by which the Examiner infers agglomerated, leading to dielectric composites with low breakdown strength, high dielectric loss, and generally poor electrical characteristics.  As a means of addressing this issue, they advocate utilizing polymers bearing phosphonic acid groups (the employment of phosphonic acids as ligands for the oxide nanoparticles being a generalized theme of the reference) so that the ceramic nanoparticles are bonded to the polymer.  Choi identifies this same problem, agglomeration, in the last full paragraph of the machine translation and endeavors to address it by using acrylic copolymers containing methacrylic acid repeat units to bond inorganic oxide particles (in that case TiO2) in the paragraph bridging pages 2 and 3 of the translation.
	It would have been obvious to one of ordinary skill at the time that the instant invention was conceived/reduced to practice to employ a polysiloxane per the teachings of Zhao that is capable of forming bonds with the inorganic oxide component to preclude its agglomeration, when lends to a host of issues including those summarized above.  The avoidance of those problems constitutes the motivation for doing so.
	As for claim 2, Zhao curiously does not appear to teach a preferred range of values defining the dielectric constant of the insulating layer but the Examiner submits that one of ordinary skill, optimizing for voltage of operation and current leak, would prepare nanocomposites where the relative dielectric constant is within the claimed range.  Where the semiconductor layer and gate insulator are formulated according to the teaching of Zhao with a dielectric constant corresponding to claim 2, it follows that the properties of the transistor outlined in claim 11 are realized.
	Regarding claim 8, Zhao only discloses amounts of the inorganic oxide in terms of a weight-to-weight ratio of 1-10,000:100.  This range of weight ratios would be encompassing of nanocomposites for which  the volume fraction of the inorganic particles was consistent with that claimed.  (It is further noted that Kippelen exemplifies embodiments of a gate insulating composite where the volume raction of the nanoparticle component was 50 vol% [0044].
	As for claims 14 and 15, RFID tags are specifically mentioned in [0003] of Kippelen and there are hundreds or perhaps thousands of references that mention wireless communication devices as a product for which field-effect transistors are produced.
Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As for claim 13, there is no mention of a procedure that would produce an “opening” on the gate insulating layer.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


December 5, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765